Citation Nr: 0430778	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02 02-882	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction (ED).

2.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1963 
until retiring in August 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim for service 
connection for ED, secondary to diabetes mellitus.  The RO 
assigned an initial noncompensable (i.e., 0 percent) rating, 
and he appealed for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  In addition, the RO denied his claim for service 
connection for hypertension, secondary to diabetes mellitus, 
and he appealed.

Unfortunately, because further development is needed before 
the Board can make a decision as to the issue of entitlement 
to service connection for hypertension, this claim is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, and is addressed separately in the REMAND 
portion of the decision below.  VA will notify you if further 
action is required on your part concerning this claim.




FINDING OF FACT

There is no evidence of penile deformity associated with the 
veteran's service-connected ED.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for ED.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.20, 4.115b, Diagnostic 
Code (DC) 7522 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326, which 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion of the evidence is to be provided by the claimant, 
and which portion VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  See also Valiao v. Principi, 
17 Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and statements of the case may satisfy this 
requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120-21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel further explained the holding of Pelegrini II.  

Initially, the General Counsel noted that the Court had 
described the statements in its opinion as to the timing and 
content of VCAA notification as "holdings," but, according 
to the General Counsel, the issues to which these 
"holdings" related were not necessary to the disposition of 
the case.  VAOPGCPREC 7-2004, at 2.  Consequently, the 
General Counsel implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

Regardless, in this case, the RO sent a VCAA notice letter to 
the veteran in August 2001, prior to the RO's adjudication of 
the claim in November 2001.  So this was in accordance with 
Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Id.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004); see 
also Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the August 2001 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The August 2001 VCAA 
letter requested him to provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of August 2001, the veteran 
was requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1).  This is significant because, previous to this, 
VA had issued implementing regulations that allowed VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and medical records from Beaufort Naval 
Hospital were submitted.  In addition, Dr. Danaher and Steven 
Sheedlo, LCDR, MC, USN, submitted letters on the veteran's 
behalf.  The RO also obtained a VA medical examination in 
September 2001.  Over 3 years have passed since the August 
2001 VCAA letter, and the veteran has not indicated that he 
has any additional relevant information or evidence to 
submit, or which needs to be obtained with regard to his ED 
claim.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
veteran's claim for an initial compensable rating for ED have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.


Factual Background

In November 2001, the veteran was service connected for ED 
secondary to diabetes mellitus - effective retroactively 
from July 2001.

A report of the September 2001 VA examination indicates the 
veteran had been diagnosed with diabetes mellitus in March of 
2001.  Prior to the examination, he had had no erections for 
two months.  He experienced very rare morning erections and 
was unable to penetrate or ejaculate.  He had not tried 
Viagra, a vacuum pump, or self-injection.

Upon physical examination, the veteran's scrotum, penis, 
epididymides, and urethra were normal.  His testes were 
normal in size and configuration.  The dorsal penile artery 
pulse appeared to be diminished.  ED secondary to diabetes 
mellitus was diagnosed.

A January 2001 letter from Dr. Danaher states that the 
veteran was being treated for ED with Viagra, and that the 
cause of his ED was "multifactorial, including diabetes 
mellitus."

An April 2003 letter from Steven Sheedlo, LCDR, MC, USN, 
states the veteran has ED, hypertension, hyperlipidemia, and 
type 2 diabetes mellitus - all of which contribute to the ED.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  In assessing the degree 
of disability of a service-connected condition, the disorder 
and reports of rating examinations are to be viewed in 
relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, 
too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

There is no specific DC for ED.  So the veteran's service-
connected ED has been evaluated - by analogy - to the 
criteria under DC 7522 for a penis deformity.  38 C.F.R. § 
4.115(b), see also, 38 C.F.R. § 4.20 (When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous).



Under DC 7522, a 20 percent rating is warranted for deformity 
of the penis with loss of erectile power.  38 C.F.R. § 
4.115b, DC 7522.  In other words, two distinct elements are 
required for a compensable rating; the veteran must have a 
penile deformity and loss of erectile power.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

According to the report of the September 2001 VA examination, 
and the letters from Dr. Danaher and Steven Sheedlo, the 
veteran has ED caused, at least in part, by his service-
connected diabetes mellitus.  And based on the evidence, the 
RO appropriately granted service connection for this 
resulting condition.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The dispositive question at 
issue, however, is whether the noncompensable rating 
initially assigned for it is appropriate under the 
circumstances.

The veteran asserts that he is entitled to a compensable 
rating.  But under DC 7522, as mentioned, two distinct 
elements are required for a compensable rating - 
penile deformity and loss of erectile power.  The report of 
the September 2001 VA examination does not indicate he has a 
penile deformity.  His scrotum, penis, epididymides, and 
urethra were normal.  Because the evidence does not reflect 
that he has both penile deformity and ED at any time since 
filing his claim, the Board finds that his ED has been 
properly evaluated at the initial noncompensable level, and 
is not entitled to a staged rating under Fenderson.  38 
C.F.R. § 4.115b, DC 7522, see also, Fenderson, 12 Vet. App. 
at 125-26 (1999) 

For these reasons, the claim for an initial compensable 
rating for ED must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for an initial compensable rating for ED is denied.


REMAND

The veteran has also appealed the denial of his claim for 
service connection for hypertension, secondary to diabetes 
mellitus.

The veteran's SMRs indicate he had repeated complaints of 
chest pains, shortness of breath, and dizziness during 
military service.  In October 1967, it was noted he had a 
degree of hypotension (low blood pressure).  In December 1975 
and February 1976, a cardiology consultation found no 
evidence of organic heart disease and determined he had 
hyperventilation syndrome.  He continued to have those 
symptoms through the late 1970s, and, in 1981, it was once 
again noted he had low blood pressure.  At the time of his 
retirement physical, in July 1983, his blood pressure was 
118/84.  He reported having chest pains and shortness of 
breath.

Records from Beaufort Naval Hospital indicate the veteran was 
admitted to the emergency room (ER) in February 2001 with 
complaints of high blood pressure and headaches.  His blood 
pressure was 179/108, and his blood sugar was over 280.  He 
was diagnosed with hypertension and diabetes.  Monopril and 
HCTZ were prescribed for the hypertension, and, in May 2001, 
it was noted his hypertension was well controlled.  He has 
also taken Glucophage to control the diabetes.  In June 2001, 
his blood pressure was 110/62, and his blood sugar was in the 
low 200s.

Although the September 2001 VA examiner diagnosed the veteran 
with hypertension, he gave no opinion as to its cause.  The 
veteran claims the hypertension is secondary to his service-
related diabetes mellitus, but a medical opinion is needed to 
determine if this is, in fact, the case.  38 C.F.R. § 
3.159(c)(4) (VA will provide a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  If possible, have the VA physician who examined 
the veteran in September 2001 submit an addendum 
to the report of that evaluation indicating 
whether it is at least as likely as not that the 
hypertension was incurred during his military 
service, within one year following his military 
service, or is secondarily related to his 
diabetes mellitus.  If, for whatever reason, it 
is not possible to have that same VA examiner 
comment further, then obtain a medical opinion 
from another doctor equally qualified to make 
this important determination.  (Note:  if the 
latter situation arises, this may require having 
the veteran reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand and records from the Beaufort 
Naval Hospital.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  



2.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to 
respond to the question posed, take corrective 
action before readjudication.  38 C.F.R. §4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim for 
hypertension in light of the additional evidence 
obtained.  If benefits are not granted to his 
satisfaction, prepare a supplemental statement of 
the case (SSOC) and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



